Citation Nr: 0830276	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  02-11 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected lumbar spine disability, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected cervical spine disability, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1993 to August 1993, with subsequent service on 
active duty in the United States Marine Corps from May1994 to 
April 1995.

Procedural history

Service connection for cervical strain and mechanical low 
back pain was granted in a May 1996 rating decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia (the RO); separate 10 percent disability ratings were 
assigned.  Both the service-connected lumbar and cervical 
spine disability ratings were increased to 20 percent 
disabling in a January 1998 RO decision.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a June 2000 rating decision of the RO.  
The disability rating assigned the veteran's service-
connected cervical spine disability was increased to 30 
percent disabling, while his service-connected lumbar spine 
disability was continued at 20 percent disabling.  The 
veteran initiated an appeal of the June 2000 rating decision, 
which was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in July 2002.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Atlanta RO in October 2003.  The transcript of the hearing is 
associated with the veteran's VA claims folder.

These claims were remanded by the Board in January 2004 for 
further evidentiary and procedural development.  The claims 
were then returned to the Board.

By decision dated December 18, 2006 the Board denied the 
veteran's claims.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
June 2008, counsel for the veteran and the Secretary of VA 
filed a Joint Motion for Remand.  In that Joint Motion, the 
parties asserted that the Board had failed to provide 
adequate reasons and bases for the potential applicability of 
former Diagnostic Code 5293 (Intervertebral Disc Syndrome) to 
the veteran's claims.  An Order of the Court dated June 25, 
2008 granted the motion and vacated the Board's decision.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. (AMC).

Referred issue

In the above-referenced June 2000 rating decision, the RO 
denied the veteran's claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  

In a statement dated August 17, 2008, the veteran's attorney 
appears to be attempting to reopen the previously-denied 
claim of entitlement to TDIU.  That issue has not yet been 
addressed by the RO, and is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].


REMAND

The veteran's attorney has contended that the recent VA 
examination which was provided to him to assess the current 
severity of his service-connected lumbar and cervical spine 
disabilities was inadequate for rating purposes.  See the 
August 17, 2008 Statement, page 3.  Specifically, he asserts 
that the March 2006 VA examination report failed to provide 
adequate neurological testing.  Id.

Moreover, the parties to the Joint Motion for Remand have 
indicated that the veteran's lumbar and cervical spine 
disabilities evidence neurological symptomatology which 
warrants consideration of former Diagnostic Code 5293 and 
current Diagnostic Code 5243 [intervertebral disc syndrome].  
See the June 2008 Joint Motion, page 5.  Review of the claims 
folder demonstrates evidence of neurological involvement of 
the upper right and right lower extremities during the 
October 1996 VA examination as well as evidence of muscle 
spasm in a private treatment record dated in February 1997 
and during the March 2006 VA examination; however, there does 
not appear to be a thorough neurological evaluation of the 
veteran's lumbar and cervical spine in the VA examination 
reports or in any of the other medical evidence of record.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be afforded a 
VA neurological examination in order 
to determine the nature and extent of 
his service-connected lumbar and 
cervical spine disabilities.  The 
veteran's VA claims folder, including 
a copy of this REMAND, must be made 
available to the examiner.  The 
examiner should describe all 
neurological symptomatology due to the 
veteran's service-connected lumbar and 
cervical spine disabilities.  
Additionally, the examiner should 
specifically identify: (1) range of 
motion of the veteran's lumbar and 
cervical spine, including motion 
accompanied by pain, in degrees; and 
(2) functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use.  A report 
of the examination should be prepared 
and associated with the veteran's VA 
claims folder. 

2.  After the development requested 
above has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should then 
readjudicate the issues of entitlement 
to increased disability ratings for 
the service-connected lumbar and 
cervical spine disabilities.  If the 
benefits sought on appeal remain 
denied, the veteran and his attorney 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


